          Case 2:20-cv-00918-JES-MRM Document 3 Filed 11/20/20 Page 1 of 4 PageID 65

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                    Middle District
                                                __________ District of
                                                                    of Florida
                                                                       __________

POWERLIFT DOOR CONSULTANTS, INC., a South                        )
            Dakota corporation,                                  )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                v.
                                                                 )
                                                                         Civil Action No.   2:20-cv-918-FtM-29MRM
                                                                 )
  GLASS IN MOTION, LLC, a Florida limited liability              )
  company, and SCOTT ZURBRIGEN, an individual
                                                                 )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) GLASS IN MOTION, LLC, by serving its registered agent:
                                       Carolina V. Zurbrigen
                                       525 E. Olympia Avenue
                                       Punta Gorda, FL 33950




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Allen P. Pegg
                                       Hogan Lovells US LLP
                                       600 Brickell Avenue
                                       Suite 2700
                                       Miami, FL 33131
                                       (305) 459-6500

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT

            November 20, 2020
Date:                                                                                                Michele L. Stress
                                                                                      Signature of Clerk or Deputy Clerk
           Case 2:20-cv-00918-JES-MRM Document 3 Filed 11/20/20 Page 2 of 4 PageID 66

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 2:20-cv-00918-JES-MRM Document 3 Filed 11/20/20 Page 3 of 4 PageID 67

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                    Middle District
                                                __________ District of
                                                                    of Florida
                                                                       __________

POWERLIFT DOOR CONSULTANTS, INC., a South                        )
            Dakota corporation,                                  )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 2:20-cv-918-FtM-29MRM
                                                                 )
  GLASS IN MOTION, LLC, a Florida limited liability              )
  company, and SCOTT ZURBRIGEN, an individual
                                                                 )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       Scott Zurbrigen
                                       525 E. Olympia Avenue
                                       Punta Gorda, FL 33950




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Allen P. Pegg
                                       Hogan Lovells US LLP
                                       600 Brickell Avenue
                                       Suite 2700
                                       Miami, FL 33131
                                       (305) 459-6500

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:       November 20, 2020                                                                   Michele L. Stress
                                                                                     Signature of Clerk or Deputy Clerk
           Case 2:20-cv-00918-JES-MRM Document 3 Filed 11/20/20 Page 4 of 4 PageID 68

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
